Case 1:19-cv-02292-RBJ Document 51 Filed 12/04/20 USDC Colorado Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action No. 1:19-cv-02292-RBJ

CTF BM OPERATIONS LTD.,
       Plaintiff,

v.

DELTA ENTERPRISE SOLUTIONS LLC,
       Defendant.


                      PLAINTIFF CTF BM OPERATIONS LTD.’S
                    MOTION FOR ENFORCEMENT OF SETTLEMENT


       Plaintiff CTF BM Operations LTD. (“Plaintiff”) submits this Motion for Enforcement of

Settlement pursuant to the hearing held with this Court on November 30, 2020 and requests this

Court enter an Order enforcing settlement of this matter and in support states:

I.     FACTUAL BACKGROUND

       1.      This Court held a hearing on October 2, 2020 on the parties’ cross-motions for

summary judgment (the “Hearing”).

       2.      At the Hearing, the parties were given time to report to the Court as to whether a

settlement agreement could be reached, prior to the Court ruling on the pending motions.

       3.      Plaintiff’s counsel extended a settlement offer, the terms of which were set forth in

an email dated October 2, 2020. See Ex. A, October 2, 2020 email; Ex. B, Affidavit of David

Mayhan. The offer was received by counsel for Defendant, Ms. Torrey Livenick, who in a
Case 1:19-cv-02292-RBJ Document 51 Filed 12/04/20 USDC Colorado Page 2 of 7




telephone call with Plaintiff’s counsel on October 16, 2020, reported to Plaintiff’s counsel that her

client agreed to these terms (the “Settlement”). Ex. B, Affidavit of David Mayhan.

       4.      Shortly thereafter, counsel for both parties promptly contacted the Court to report

that a settlement agreement had been reached. See Ex. C, October 16, 2020 emails from counsel

for each party reporting settlement to the Court and Ex. B, Affidavit.

       5.      Plaintiff’s counsel then submitted to Defendant’s counsel, Ms. Livenick, a

settlement and release agreement containing the parties’ agreed upon terms (the “Settlement

Agreement”), a form stipulation for dismissal, and a proposed order of dismissal. See Ex. B,

Affidavit.

       6.      Thereafter, however, Defendant’s counsel failed to return numerous calls and

emails about concluding the Settlement. See Ex. B, Affidavit.

       7.      The Defendant’s principal, Mr. David Kahn, then began emailing Plaintiff’s

counsel directly to suggest additional terms to the Settlement and the Settlement Agreement. See

Ex. B, Affidavit. Mr. Kahn also demanded that settlement proceeds be paid directly to the

Defendant and not to include Defendant’s counsel, Torrey Livenick. See Ex. B, Affidavit.

       8.      Plaintiff’s counsel diligently and repeatedly attempted to contact the Defendant’s

attorney without success. Therefore, Plaintiff filed a Motion for Court Conference in an effort to

locate counsel for Delta and conclude the Settlement. See Doc. 48. This Court set a hearing for

November 30, 2020 (the “November Status Conference”). No one appeared for Defendant at the

November Status Conference.

       9.      Plaintiff files this Motion to Enforce Settlement per the Order of this Court. See

Doc. 50.



                                                 2
Case 1:19-cv-02292-RBJ Document 51 Filed 12/04/20 USDC Colorado Page 3 of 7




II.    LEGAL AUTHORITY

       “A trial court has the power to summarily enforce a settlement agreement entered into by

the litigants while the litigation is pending before it.” Shoels v. Klebold, 375 F.3d 1054, 1060

(10th Cir.2004) (quotations omitted). The mere intention of parties to reduce an oral agreement to

writing cannot keep an oral agreement from having binding force and effect. Id. at 1065.

       State law governs the enforceability of a settlement agreement. Rogler v. Standard Ins. Co.,

30 Fed. Appx. 909, 913 (10th Cir.2002). A settlement agreement is a contract between the parties

to end judicial proceedings. DiFrancesco v. Particle Interconnect Corp., 39 P.3d 1243, 1247

(Colo.App.2001). A party must establish the essential elements of a contract, which means a

“mutual assent to an exchange, between competent parties, with regard to a certain subject matter,

for legal consideration.” Indus. Prods. Int’l, Inc. v. Emo Trans., Inc., 962 P.2d 983, 988

(Colo.App.1997) (citation omitted). Essential terms include a definitive offer and acceptance,

consideration, and parties who have the capacity and authority to agree. Citywide Bank of Denver

v. Herman, 978 F. Supp. 966, 976 (D.Colo.1997).

       An enforceable agreement may be proven when counsel had the authority to extend an

offer and that the other party accepted it.” In re Custody of Nugent, 955 P.2d 584, 589

(Colo.App.1997). “Once it is shown that an attorney has entered into an agreement to settle a case,

a party who denies that the attorney was authorized to enter into the settlement has the burden to

prove that authorization was not given.” Trujillo v. New Mexico, 1999 WL 63885 (10th Cir.1999)

(citing Turner v. Burlington N. R.R., 771 F.2d 341, 345–46 (8th Cir.1985)).

       “Later dissatisfaction with the terms of a stipulated compromise agreement is not sufficient

grounds to set it aside.” Royal v. Colorado State Personnel Board, 690 P.2d 253, 255



                                                3
Case 1:19-cv-02292-RBJ Document 51 Filed 12/04/20 USDC Colorado Page 4 of 7




(Colo.App.1984). A party who knowingly and voluntarily authorizes settlement of his or her

claims cannot avoid the settlement simply because of a change of mind. Woods v. Denver Dep’t.

of Revenue, Treasury Div., 45 F.3d 377, 378 (10th Cir.1995).

III.   THE PARTIES’ SETTLEMENT AGREEMENT SHOULD BE ENFORCED IN
       ACCORD WITH THE OCTOBER 2ND EMAIL SETTING FORTH THE
       MATERIAL TERMS OF THE PARTIES’ AGREEMENT

       On October 2, 2020, Plaintiff’s counsel emailed Defendant’s counsel with this offer:

           … in an effort to resolve this matter, CTF is willing to pay $10,441. This
           payment would be in full and final settlement of all claims that were or could
           have been brought by Delta (or any of its predecessor companies or subsequent
           companies) and/or David Kahn against CTF. This includes, but is certainly not
           limited to, all claims which could have been or where asserted in this case or
           any arbitration (including all claims related to the use of Eric Nylander), any
           and all claims related in any way to Delta and/or Mr. Kahn’s work with CTF,
           and any and all claims under the 2013 contract, 2018 contract or any other
           contract. We would require a full global release which will include a provision
           to provide for collection of attorney fees if breached.

Exhibit A, Oct. 2, 2020 email to Defendant’s counsel and Ex. B, Affidavit.

        Defendant’s counsel, Torrey Livenick, agreed to these terms. Exhibit B, Affidavit. Shortly

thereafter, Plaintiff’s counsel and Defendant’s counsel separately notified this Court the parties

had reached a settlement agreement.

        Plaintiff is entitled to have the settlement agreement enforced since the parties agreed to

all material terms. Defendant has never disputed the amount of the settlement nor the terms of its

own release but appears to seek to add other terms including a release from Plaintiff, which was

never part of Plaintiff’s offer and was never part of the settlement agreed to by Plaintiff.

       Since the time that the parties agreed to the Settlement, Defendant’s counsel, Ms. Torrey

Livenick, has not responded to a number of calls and emails from Plaintiff’s counsel in an effort

to finalize and sign the Settlement Agreement. Furthermore, Defendant’s counsel also failed to


                                                  4
Case 1:19-cv-02292-RBJ Document 51 Filed 12/04/20 USDC Colorado Page 5 of 7




appear at the November Status Conference. Defendant’s counsel’s absence, however, does not

prevent this Court form enforcing the Settlement on the material terms agreed to by the both

parties. Neither the Defendant nor its principal Mr. David Kahn, nor any other individual has ever

challenged Ms. Livenick’s authority to settle this litigation on behalf of Mr. Kahn or Delta or agree

to the Settlement. Furthermore, Plaintiff cannot negotiate or deal directly with Mr. Kahn in the

absence of Defendant’s lawyer.

         At the November Status Conference, counsel for Plaintiff appeared and confirmed the facts

set forth and affirmed herein. No one appeared for Defendant. Further Defendant has not submitted

any evidence that suggests that the Settlement was not agreed to or disputed any of the averments

herein via responses to Plaintiff’s motions or at the November Status Conference.

         WHEREFORE, Plaintiff CTF respectfully requests this Court to:

         1.      Enter an Order enforcing and confirming the Settlement on the following terms:

payment by CTF to Delta in the amount of $10,441.00 in exchange for full and final settlement of

any and all claims that were or could have been brought by Delta or any of its predecessor

companies or subsequent companies and/or David Kahn against CTF, including, but not limited

to, (a) all claims which could have been or where asserted in this case or any arbitration (including

all claims related to CTF’s alleged use of Eric Nylander), (b) any and all claims related in any way

to Delta and/or Mr. Kahn’s work with CTF, (c) any and all claims related to the 2013 contract1,

2018 contract2 or any other contract which settlement shall include a full global release of claims.

If a party breaches this settlement agreement, the non-breaching party shall be entitled to recover



1
    The 2013 contract can be found at Doc. 35 (Pl’s MSJ), Ex. 9.
2
    The 2018 contract can be found at Doc. 1 (Pl’s Comp.), Ex. D.


                                                 5
Case 1:19-cv-02292-RBJ Document 51 Filed 12/04/20 USDC Colorado Page 6 of 7




its attorney fees and costs incurred in any action, claim or proceeding, related to the enforcement

of the terms of the settlement agreement or the Court’s Order.

       2.      Enter an Order allowing Plaintiff to issue the settlement funds of $10,441.00

directly to Delta Enterprise Solutions, LLC without inclusion of counsel for Delta, Torrey Livenick

or Torrey Livenick Law and providing that Plaintiff shall not be responsible for any attorney lien,

if existing, in favor of Ms. Livenick or Livenick Law.

       3.      For dismissal of this matter with prejudice upon these terms with each party being

responsible for the payment of their or its own attorney’s fees and costs.

       Respectfully submitted this 4th day of December, 2020.

                                              BUTLER SNOW LLP

                                              s/ Sarah Smyth O’Brien
                                              David G. Mayhan
                                              Sarah Smyth O’Brien
                                              1801 California Street, Suite 5100
                                              Denver, Colorado 80202
                                              Telephone: (720) 330-2300
                                              David.Mayhan@butlersnow.com;
                                              Sarah.OBrien@butlersnow.com

                                              Attorneys for Plaintiff




                                                 6
Case 1:19-cv-02292-RBJ Document 51 Filed 12/04/20 USDC Colorado Page 7 of 7




                                CERTIFICATE OF SERVICE

        I certify that on this 4th day of December, 2020, a true copy of the foregoing was
electronically filed with the Clerk of the U.S. District Clerk using the ECF system, which will send
notice to all attorneys of record listed below:

       Torrey Livenick, Esq.
       730 17th Street, Suite 900
       Denver, Colorado 80202
       Telephone: (720) 295-8616
       Email: torrey@livenicklaw.com


                                              s/ Gloria Anzar
                                              Gloria Anzar




                                                 7
